Title: Enclosure: [An Act Repealing Duties Laid Upon Distilled Spirits Imported], [9 January 1790]
From: 
To: 


An ACT repealing, after the last day of   next, the Duties heretofore laid upon distilled Spirits imported from abroad, and laying others in their stead, and also upon Spirits distilled within the United States, as well to discourage the excessive use of those Spirits, and promote Agriculture, as to provide for the support of the Public Credit, and for the Common Defence and General Welfare.
I. Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled,
   
   The four first of these classes of proof correspond with the different kinds of spirits now usually imported: The first with gin; the second with St. Croix rum; the third with Antigua rum; the fourth with Jamaica spirits; the fifth corresponds with the usual proof of high wines; the last with that of Alcohol. These distinctions are necessary, not only to proportion the duty, but to prevent evasions of it. According to the present act, high wines, or even Alcohol, which is from 30 to 40 per cent. above Jamaica proof, might be imported liable only to the duty of Jamaica proof.

 that after the last day of  next, the duties laid on distilled spirits by the act entitled “An act for laying a duty on goods, wares and merchandizes imported into the United States,” shall cease; and that upon all distilled spirits which shall be imported into the United States, after that day, from any foreign port or place, there shall be paid for their use the duties following, that is to say,
1st. For every gallon of those spirits more than ten per cent. below proof, according to Dicas’s hydrometer, twenty cents.
2d. For every gallon of those spirits under five, and not more than ten per cent. below proof, according to the same hydrometer, twenty-one cents.
3d. For every gallon of those spirits of proof, and not more than five per. cent below proof, according to the same hydrometer, twenty-two cents.
4th. For every gallon of those spirits above proof, but not exceeding twenty per cent. according to the same hydrometer, twenty-five cents.
5th. For every gallon of those spirits more than twenty, and not more than forty per cent. above proof, according to the same hydrometer, thirty cents.
6th. For every gallon of those spirits, more than forty per cent. above proof, according to the same hydrometer, forty cents.
II. And be it further enacted, that the said duties shall be collected in the same manner, by the same persons, under the same regulations, and subject to the same forfeitures and other penalties, as those heretofore laid; the act concerning which shall be deemed to be in full force for the collection of the duties herein before imposed, except as to the alterations contained in this act.
III. And be it further enacted,
   
   The extension of the time is for the accommodation of the merchants in consideration of the encreased rate. It is proposed to reduce the discount, because ten per cent. is more than either the interest of money, or the risk of non-payment seems to warrant. Generally speaking, transient persons are those who avail themselves of the advantage; and they, without it, would commonly pay down, from the inconvenience of procuring and leaving sureties.

 that the said duties, at the option of the proprietor, importer or consignee, may either be paid immediately, or secured by bond, with one or more sureties, to the satisfaction of the collector, or person acting as such, with condition for the payment of one moiety in four months, and the other moiety in eight months: Provided that where the said duties shall not exceed fifty dollars, the same shall be immediately paid; and that where the same shall exceed fifty dollars, if the said proprietor, importer or consignee shall think fit to make present payment thereof, there shall be an abatement to him or her, at the rate of seven per cent per annum, only for such present payment, the allowance of ten per cent. in the said former act notwithstanding.
And as not only a due regard to the exigencies of the public, and to the interest and ease of the community, but justice to those virtuous citizens, who, content with the emoluments of fair and honorable trade, disdain to violate the laws of their country, and the principles of probity, requires that every possible impediment should be opposed to the fraudulent views of those who wish to profit at the expence both of the fair trader and of the community.
IV. Be it further enacted,
   
   This appears to be the only practicable method of compassing the details of so complicated a business.

 that the President of the United States of America, be authorised to appoint, with the advice and consent of the Senate, such number of officers as shall appear to him necessary, to be denominated Inspectors of the revenue; and to assign to them respectively such districts or limits for the exercise of their respective offices, as he shall judge best adapted to the due execution thereof; dividing the districts, if he shall think it adviseable, into general and particular, and placing the Inspectors of the latter under the superintendance of the former, within the limits whereof they shall be respectively comprehended; and also to make such allowances to the said Inspectors, and to the Deputies and officers by them appointed and employed for their respective services in the execution of this act, to be paid out of the product of the said duties, as shall be reasonable and proper: Provided always, that the whole amount of the said allowances shall not exceed  per cent. of the said product, computed throughout the United States; and that, being once regulated by the said President, they shall be alterable in such manner only as shall from time to time be prescribed by law.
V. And be it further enacted, that the Inspector or Inspectors of the revenue for each district, shall establish one or more offices within the same, and that there shall be one at least at each port of delivery; and in order that the said offices may be publicly known, there shall be painted or written, in large legible characters, upon some conspicuous part outside and in front of each house building or place in which any such office shall be kept, these words “Office of Inspection;” and if any person shall paint or write, or cause to be painted or written, the said words, upon any other than such house or building, he or she shall forfeit and pay for so doing, one hundred dollars.
VI. And be it further enacted, that within forty-eight hours after any ship or vessel, having on board any distilled Spirits brought in such ship or vessel from any foreign port or place, shall arrive within any port of the United States, whether the same be the first port of arrival of such ship or vessel or not; the master or person having the command or charge thereof, shall report to the Inspector or other chief officer of Inspection of the port at which she shall so arrive, the place from which she last sailed with her name and burthen and the quantity and kinds of the said spirits on board of her, and the casks or cases containing them, with their marks and numbers on pain of forfeiting five hundred dollars.
VII. And be it further enacted, that the Collector or other officer, or person acting as Collector of any port, with whom entry shall have been made of any of the said spirits, pursuant to the said act laying a duty on goods, wares and merchandizes imported into the United States, shall forthwith after such entry certify and transmit the same, as particularly as it shall have been made with him, to the Inspector of the revenue, or other proper officer of inspection, of the port where it shall be intended to commence the delivery of the spirits so entered, or any part thereof; for which purpose, every proprietor, importer or consignee, making such entry, shall deliver two manifests or contents (upon one of which the said certificate shall be given) and shall at the time thereof declare the port at which the said delivery shall be so intended to be commenced, to the Collector or officer with whom the same shall be made. And every permit granted by such Collector for the landing of any of the said spirits, shall previous to such landing be produced to the said officer of inspection, who shall make a minute in some proper book, of the contents thereof, and shall indorse thereupon the word “Inspected,” the time when, and his own name, after which he shall return it to the person by whom it shall have been produced; and then, and not otherwise, it shall be lawful to land the spirits therein specified; and if the said spirits shall be landed without such indorsement upon the permit for that purpose granted, the master or person having charge of the ship or vessel, from which the same shall have been so landed, shall for every such offence forfeit the sum of five hundred dollars.
VIII. And be it further enacted, That whenever it shall be intended that any ship or vessel shall proceed with the whole or any part of the Spirits which shall have been brought in such ship or vessel from any foreign port or place, from one port in the United States to another port in the said United States, whether in the same or in different districts, the master or person having the command or charge of such ship or vessel, shall previous to her departure, apply to the proper officer of inspection for the port from which she is about to depart, for a certificate of the quantity and particulars of such of the said spirits as shall have been certified to him to have been entered as imported in such ship or vessel, and of so much thereof as shall appear to him to have been landed out of her at such port, which certificate the said officer shall forthwith grant without fee or charge. And the master or person having the command or charge of such ship or vessel, shall, within twenty-four hours after her arrival at the port to which she shall be bound, deliver the said certificate to the proper officer of inspection of such last mentioned port. And if such ship or vessel shall proceed from one port to another within the United States, with the whole or any part of the spirits brought in her as aforesaid, without having first obtained such certificate; or if within twenty-four hours after her arrival at such other port, the said certificate shall not be delivered to the proper officer of inspection there, the master or person having the command or charge of the said ship or vessel, shall in either case forfeit five hundred dollars; and the spirits on board of her at her said arrival, shall be forfeited, and may be seized by any officer of inspection.
IX. And be it further enacted, That all spirits which shall be imported as aforesaid, shall be landed under the inspection of the officer or officers of inspection for the place where the same shall be landed, and not otherwise, on pain of forfeiture thereof, for which purpose the said officer or officers shall at all reasonable times attend: Provided that this shall not be construed to exclude the inspection of the officers of the customs as now established and practised.
X. And be it further enacted, That the officers of inspection, under whose survey any of the said spirits shall be landed, shall, upon landing thereof, and as soon as the casks and cases containing the same shall be gauged or measured, brand or otherwise mark in durable characters, the several casks or cases containing the same, with progressive numbers, and also with the name of the ship or vessel wherein the same was or were imported, and of the port of entry, and with the proof and quantity thereof, together with such other marks, if any other shall be deemed needful, as the respective inspectors of the revenue may direct. And the said officer shall keep a book, wherein he shall enter the name of each vessel in which any of the said spirits shall be so imported, and of the port of entry and of delivery, and of the master of such vessel, and of each importer, and the several casks and cases containing the same, and the marks of each, and if not an inspector or the chief officer of inspection for the place, shall as soon as may be thereafter, make an exact transcript of each entry, and deliver the same to such inspector or chief officer, who shall keep a like book for recording the said transcripts.
XI. And be it further enacted, That the inspector of the revenue or other chief officer of inspection within whose survey any of the said spirits shall be landed shall give to the proprietor, importer, or consignee thereof, or his or her agent, a certificate to remain with him or her of the whole quantity of the said spirits which shall have been so landed, which certificate besides the said quantity shall specify the name of such proprietor, importer, or consignee, and of the vessel from on board which the said spirits shall have been landed, and of the marks of each cask or case containing the same. And the said inspector or other chief officer of inspection shall deliver to the said proprietor, importer or consignee, or to his or her agent, a like certificate for each cask or case which shall accompany the same wheresoever it shall be sent as evidence of its being lawfully imported. And the officer of inspection granting the said certificates, shall make regular and exact entries in the book to be by him kept as aforesaid, of all spirits for which the same shall be granted as particularly as therein described. And the said proprietor, importer, or consignee, or his or her agent upon the sale and delivery of any of the said spirits, shall deliver to the purchaser or purchasers thereof, the certificate or certificates which ought to accompany the same, on pain of forfeiting the sum of fifty dollars for each cask or case with which such certificate shall not be delivered.
XII. And be it further enacted,
   
   The first class of proof here corresponds with what is understood by common proof at our distilleries and answers to that of gin. Hence our common rum, compared with the lowest kind of imported rum, and including the duty on molasses, stands charged in the proportion of 14 to 21, which difference it is presumed will afford due encouragement. The remaining classes also correspond with those above.

 That upon all spirits which after the said last day of  next, shall be distilled within the United States, wholly or in part from molasses, sugar, or other foreign materials, there shall be paid for their use the duties following, that is to say—
1st. For every gallon of those spirits more than 10 per cent. below proof, according to Dica’s hydrometer, eleven cents.

2d. For every gallon of those spirits under five and not more than ten per cent. below proof, according to the same hydrometer, twelve cents.
3d. For every gallon of those spirits of proof, and not more than five per cent. below proof, according to the same hydrometer, thirteen cents.
4th. For every gallon of those spirits above proof, and not exceeding twenty per cent. according to the same hydrometer, fifteen cents.
5th. For every gallon of those spirits more than twenty and not more than forty per cent. above proof, according to the said hydrometer, twenty cents.
6th. For every gallon of those spirits more than forty per cent. above proof, according to the same hydrometer, thirty cents.
XIII. And be it further enacted,
   
   The several classes of proof here agree with those in the preceding section, but it will be observed that the rates are lower. This will operate as an encouragement to distillation from our own materials. It is evident that a higher duty being laid on spirits distilled from foreign materials, than on those made from our own, the difference is a bounty on the latter, and places it in a better situation than if there were no duty on either; in general it may be remarked, that the rates proposed on these different kinds of spirits, though considerably higher than heretofore, are much less than they bear in most other countries.

 That upon all spirits which after the said last day of  next, shall be distilled within the United States, from any article of the growth or production of the United States, in any city, town or village, there shall be paid for their use the duties following, that is to say:
1st. For every gallon of those spirits more than ten per cent. below proof, according to Dicas’s hydrometer, nine cents.
2d. For every gallon of those spirits under five and not more than ten per cent. below proof, according to the same hydrometer, ten cents.
3d. For every gallon of those spirits of proof, and not more than five per cent. below proof, according to the same hydrometer, eleven cents.
4th. For every gallon of those spirits above proof, but not exceeding twenty per cent. according to the same hydrometer, thirteen cents.
5th. For every gallon of those spirits more than twenty and not more than forty per cent. above proof, according to the same hydrometer, seventeen cents.

6. For every gallon of those spirits more than forty per cent. above proof, according to the same hydrometer, twenty-five cents.
XIV. And be it further enacted, That the said duties on spirits distilled within the United States, shall be collected under the management of the inspectors of the revenue.
XV. And be it further enacted, That the said duties on spirits distilled within the United States, shall be paid or secured previous to the removal thereof from the distilleries at which they are respectively made. And it shall be at the option of the proprietor or proprietors of each distillery, or of his, her or their agent having the superintendence thereof, either to pay the said duties previous to such removal, with an abatement at the rate of two cents for every ten gallons, or to secure the payment of the same, by giving bond quarter yearly, with one or more sureties, to the satisfaction of the officer of inspection within whose survey such distillery shall be, and in such sum as the said officer shall direct, with condition for the observance of the regulations in this act contained, on his, her, or their part, and also for the payment of the duties upon all such of the said spirits as shall be removed from such distillery, within three months next ensuing the date of the bond, at the expiration of six months from the said date.
XVI. And be it further enacted,
   
   This inspection is essential to a secure collection. Experience has shewn that proper dependence cannot be placed on any plan which relies on the exactness of the accounts to be rendered by the individuals interested, and such a reliance not only defeats the revenue, but throws an undue proportion of the burthen on the upright and consciencious.

 That the inspector or inspectors of each district, shall appoint a proper officer to have the charge and survey of each distillery within his or their district, who shall attend such distillery at all reasonable times, for the execution of the duties by this act enjoined upon him.
XVII. And be it further enacted, That previous to the removal of any of the said spirits from any distillery, the officer of inspection within whose survey the same may be, shall brand or otherwise mark each cask containing the same in durable characters, and with progressive numbers, and with the name of the acting owner or other manager of such distillery, and of the place where the same was situate, and with the quantity therein, to be ascertained by actual guaging, and with the proof thereof. And the duties thereupon having been first paid, or secured, as above provided, the said officer shall grant a certificate for each cask of the said spirits, to accompany the same wheresoever it shall be sent, purporting that the duty thereupon hath been paid or secured, as the case may be, and describing each cask by its marks; and shall enter in a book for that purpose to be kept, all the spirits distilled at such distillery, and removed from the same; and the marks of each cask, and the persons for whose use, and the places to which removed, and the time of each removal, and the amount of the duties on the spirits so removed. And if any of the said spirits shall be removed from any such distillery without having been branded or marked as aforesaid, or without such certificate as aforesaid, the same, together with the cask or casks containing them, and the horses and waggons, with their harness and tackling, employed in removing them, shall be forfeited, and may be seized by any officer of inspection. And the superintendant or manager of such distillery shall also forfeit the full value of the spirits so removed, to be computed at the highest price of the like spirits in the market.
XVIII. And be it further enacted, That no spirits shall be removed from any such distillery except by a person or persons licensed in the manner herein after directed, nor at any other times than between the hour of  and the hour of  and between the hour of  and the hour of  of each day, from the  day of  to the  day of  in each year; and between the hour of  and the hour of  and between the hour of  and the hour of  of each day, from the  day of  to the  day of  in each year.
XIX. And be it further enacted,
   
   This regulation would certainly add much to the safety of the collection: But it is doubtful whether it would not be exceptionable in some parts of the country. Perhaps it may be limited to the principal cities; or it may be general, and a discretion vested somewhere, to make the necessary exceptions.

 That licenses to convey or carry spirits from the said distilleries, shall, in each district, be granted by the inspector or inspectors of the revenue thereof, to such discreet person or persons as shall appear to him or them proper for the trust, who shall respectively give bonds, with one or more sureties to the satisfaction of the said inspector or inspectors of the revenue, in a sum not exceeding  dollars, nor less than  dollars, with condition faithfully and diligently, to carry and deliver all such of the said spirits as shall be committed to their care respectively, and in so doing to observe the directions of this act: Provided always, That nothing herein contained shall in any wise infringe or interfere with any exclusive privilege which any individuals or bodies politic may have or be entitled to, by virtue of any charter, grant or act of incorporation touching the right of carrying or of licensing persons to carry goods and commodities within particular limits. But where any such privilege shall exist, the persons to be licensed pursuant to this act, shall execute the trust thereby reposed in them, through and by means of the person or persons who by virtue of such privilege shall be authorised to carry within such limits; and in such manner as shall be perfectly consistent with such privilege and not otherwise.
XX. And be it further enacted,
   
   The duty is here laid upon the stills because it would be inconvenient, to extend the inspection of the officers in its full extent throughout the country. The rates is adjusted according to an estimate of what a still of any given dimensions, worked for the usual time is capable of producing, but lest this rule should in any instance operate injuriously, it is by a subsequent provision put in the power of the proprietor to redress himself. This provision certainly opens a door to fraud, but it is presumed to be adviseable to submit to this inconvenience rather than to those which would be apt to attend the supposition of inequality.

 That upon stills which after the last day of  next, shall be employed in distilling spirits from materials of the growth or production of the United States, in any other place than a city, town or village, there shall be paid for the use of the United States, the yearly duty of sixty cents for every gallon, English wine measure, of the capacity or content of each and every such still, including the head thereof: Provided that the said duty shall not extend to any still of less than  except where such still shall be worked at the same distillery, together with another of dimensions exceeding  gallons.
XXI. And be it further enacted, That the evidence of the employment of the said stills shall be, their being erected in stone, brick or some other manner whereby they shall be in a condition to be worked.
XXII. And be it further enacted, That the said duties on stills shall be collected under the management of the inspectors of the revenue, who in each district shall appoint and assign proper officers for the surveys of the said stills and the admeasurement thereof, and the collection of the duties thereupon; and the said duties shall be paid half yearly, within the first fifteen days of the months of  and  upon demand made of the proprietor or proprietors of each still at his, her or their dwelling, by the proper officer charged with the survey thereof: And in case of refusal or neglect to pay, the amount of the duties so refused or neglected to be paid, may either be recovered with costs of suit in an action of debt in the name of the inspector or inspectors of the district, within which such refusal shall happen, or may be levied by distress and sale of goods of the person or persons refusing or neglecting to pay, rendering the overplus (if any there be after payment of the said amount and the charges of distress and sale) to the said person or persons.
And whereas the duties hereby charged upon stills, have been estimated upon a computation that a still of each of the dimensions herein before enumerated, worked for the usual time would produce in the course of a year a quantity of spirits, which at the rate of  cents per gallon, would amount to the duty charged thereon: And as from different causes it may in some instances happen, that the said computation may subject the said stills to greater duties than are intended;
XXIII. Be it therefore enacted, That if the proprietor of any such still finding himself or herself aggrieved by the said rates, shall enter or cause to be entered in a book or on a paper to be kept for that purpose, from day to day when such still shall be employed the quantity of spirits distilled therefrom, and the quantity from time to time sold or otherwise disposed of, and to whom and when, and shall produce the said book or paper to the proper officer of inspection within whose survey such still shall be, and shall make oath, or if a known Quaker, affirmation, that the same doth contain to the best of his or her knowledge and belief, true entries made at their respective dates of all the spirits distilled within the time to which such entries shall relate, from such still, and of the disposition thereof; and shall also declare upon such oath or affirmation the quantity of such spirits then remaining on hand, it shall be lawful in every such case for the said officer to whom the said book or paper shall be produced, and he is hereby required to estimate the duties upon such still, according to the quantity so stated to have been actually made therefrom at the rate of nine cents per gallon, which, and no more, shall be paid for the same: Provided, That if the said entries shall be made by any person other than the said proprietor, a like oath or affirmation shall be made by such person.
And the more effectually to prevent the evasion of the duties hereby imposed to the no less injury of the fair trader than of the revenue;
XXIV. Be it further enacted,
   
   The provisions in this section form an essential part of the plan. They serve to bring all those who deal in the sale of spirits in considerable quantities, and the places in which they are kept, under the immediate eye of the law. It must always be very difficult to conceal any quantity of spirits in a place which is not announced and entered in the manner prescribed. Whoever sees them in any such place, or in going from it, will know that they are liable to forfeiture, and will have inducements enough to give intelligence of the fact. And when every man can, from so simple a circumstance, discern that a fraud has been committed, it will be hardly possible for it to escape detection. Besides this, the article, whenever it leaves its concealment, is liable to discovery from the want of those indications which are necessary to shew that it was lawfully imported or made. And it is not supposeable that it can continue concealed, and pass safe through all its stages, from the importation or making, to the consumption. The consumer himself, if not interested in the fraud, will detect and disclose it. The necessity of entry is limited to a distance of ten miles, to prevent inconvenience. In remote places, where little business is done, the precaution may be relaxed, and offices of inspection will be found less necessary. Articles must be carried, for sale, to places where there is considerable demand; and if at such places the requisite guards are kept up with strictness, the end will be substantially answered.

 That every person who shall be a dealer or trader in distilled spirits (except as a maker or distiller thereof) in the original casks or cases in which they shall be imported, or in quantities of twenty five gallons at one sale, shall be deemed a wholesale dealer in spirits, and shall write or paint or cause to be written or painted, in large, legible and durable characters, upon some conspicuous part outside and in front of each house or other building or place, and upon the door or usual entrance of each vault, cellar or apartment within the same in which any of the said spirits shall be at any time by him or her deposited or kept or intended so to be, the words “wholesale dealer in spirits;” and shall also, within three days at least before he or she shall begin to keep or sell any of the said spirits therein, make a particular entry in writing at the nearest office of inspection of the district in which the same shall be situate, if within ten miles thereof of every such house or other building or place, and of each cellar, vault or apartment within the same in which he or she shall intend to put or keep any of the said spirits; and if any such dealer shall omit to write or paint or cause to be written or painted the words aforesaid, and in manner aforesaid, upon any such house or other building or place, or vault, cellar or apartment thereof, in which he or she shall so have or keep any of the said spirits, or shall in case the same be situated within the said distance of ten miles of any office of inspection omit to make entry thereof as aforesaid, such dealer shall for every such omission or neglect forfeit the sum of five hundred dollars, and all the spirits which he or she shall have or keep therein, or the value thereof to be computed at the highest price of such spirits in the market.
XXV. And be it further enacted, That every person who shall be a maker or distiller of spirits shall write or paint or cause to be written or painted upon some conspicuous part outside and in front of each house or other building or place made use of or intended to be made use of by him or her for the distillation or keeping of spirituous liquors, and upon the door or usual entrance of each vault, cellar or apartment within the same in which any of the said liquors shall be at any time by him or her distilled, deposited or kept, or intended so to be, the words “Distiller of spirits;” and shall also, three days at least before he or she shall begin to distil therein, make a particular entry in writing, at the nearest office of inspection, if within ten miles thereof, of every such house, building or place, and of each vault, cellar and apartment within the same, in which he or she shall intend to carry on the business of distilling, or to keep any spirits by him or her distilled. And if any such distiller shall omit to paint or write, or cause to be painted or written the words aforesaid, in manner aforesaid, upon any such house or other building or place, or vault, cellar or apartment thereof, or shall, in case the same be situate within the said distance of ten miles of any office of inspection, omit to make entry thereof as aforesaid, such distiller shall for every such omission or neglect, forfeit the sum of five hundred dollars, and all the spirits which he or she shall have or keep therein, or the value thereof, to be computed at the highest price of such spirits in the market: Provided also, and be it further enacted, that the said entry, to be made by persons who shall be dealers in or distillers of spirits, on the last day of  next, shall be made on that day, or within three days thereafter, accompanied (except where the duties hereby imposed are charged on the still) with a true and particular account or inventory of the spirits, on that day and at the time, in every or any house, building or place by him or her entered, and of the casks, cases and vessels containing the same, with their marks and numbers, and the quantities and qualities of the spirits therein contained, on pain of forfeiting, for neglecting to make such entry, or to deliver such account, the sum of five hundred dollars, and all the spirits by him or her had or kept in any such house, building or place: And provided further, that nothing herein contained shall be construed to exempt any such distiller, who shall be, besides his dealing as a distiller, a dealer or trader in distilled spirits as described in the twenty-fourth section of this act, from the regulations therein prescribed; but every such distiller, so being also a dealer or trader in distilled spirits, shall observe and shall be subject to all the rules, regulations and penalties therein specified.
XXVI. And be it further enacted, that where any entry shall be made by any such dealer, of any such house, building or other place for keeping of any of the said spirits, no other such dealer, not being in partnership with the dealer aforesaid, making such entry, shall on any pretence make entry of the same house or building, or of any apartment, vault, cellar or place within the same house, building or tenement in which such first entry shall then be existing; but every such other dealer, making such further entry of the same house, building or place, or of any apartment, vault, cellar or place within the same, shall, notwithstanding such further entry, be deemed a dealer without entry, and shall be subject to the like penalties and forfeitures as any dealers without entry are subject to by this act.
XXVII. And be it further enacted, that the Inspector or Inspectors of the revenue for the district wherein any house, building or place shall be situate, whereof entry shall be made as last aforesaid, shall as soon as may be thereafter, visit and inspect, or cause to be visited and inspected by some proper officer or officers of inspection, every such house or other building or place within his or their district, and shall take or cause to be taken an exact account of the spirits therein respectively contained, and shall mark or cause to be marked in durable characters, the several casks, cases or vessels containing the same, with progressive numbers, and also with the name of each dealer or distiller to whom the same may belong, or in whose custody the same may be, and the quantities, kinds and proofs of spirits therein contained, and these words, “Old Stock.” And the said inspector or inspectors shall keep a book wherein he or they shall enter the name of every such dealer or distiller within his or their district, and the particulars of such old stock in the possession of each, designating the several casks and cases containing the same, and their respective quantities, kinds, proofs and marks. And he or they shall also give a certificate to every such dealer or distiller, of the quantity and particulars of such old stock in his or her possession, and a separate certificate for each cask, case or vessel, describing the same, according to its marks, which certificate shall accompany the same wheresoever it shall be sent. And in case there shall be no officer of inspection within the said distance of ten miles of any such house or other building or place, then it shall be the duty of such dealer to whom the same may belong, to mark with the like durable characters the several casks containing the spirits therein, and in like manner as above directed to be done by the said Inspector or Inspectors. And the said dealer shall make entry thereof in some proper book or in some proper paper to be by him or her kept for that purpose, specifying particularly each cask, case or vessel, and its marks, and the quantity and quality of the spirits therein contained (of which entry he or she shall, upon request, deliver an exact copy to the Inspector or Inspectors of the revenue for the district) and if required by him or them, shall attest the same by oath, or, being a known Quaker, by affirmation. And the said dealer, with every such cask, case or vessel which shall be delivered out of his or her house or other building or place, shall give a certificate or permit, signed by himself or herself, of the like import of that above directed to be given by the said Inspector or Inspectors, which certificate shall in like manner accompany the same wheresoever it may be sent. And if any such dealer shall in the said case omit to mark the said several casks, cases or vessels containing the said spirits, or to make entry thereof in some proper book, or on some proper paper as aforesaid, he or she shall forfeit and pay for every such neglect two hundred dollars. And if in the same case he or she shall deliver out or send away any of the said spirits without such certificate by him or her directed to be furnished as aforesaid, the said spirits so delivered out or sent away, shall be forfeited, and may be seized by any officer of inspection, and the said dealer shall also forfeit the full value thereof.
XXVIII. And be it further enacted, that every proprietor of any still on which a duty shall be charged according to the twentieth section of this act, shall brand or otherwise mark in durable characters, every cask, barrel or keg containing any spirits distilled by him or her, previous to the sale thereof, with his or her name, and with progressive numbers, and shall grant a certificate with each cask, barrel or keg by him or her sold, describing the same by its marks, and purporting that the same was made by him or her, to accompany such cask, barrel or keg, wheresoever it shall be sent.
XXIX. And be it further enacted, that when any such wholesale dealer in spirits, shall bring in his or her entered house, building or place, any of the said spirits, if such house, building or place be within two miles of any office of inspection, he or she shall within twenty-four hours after the said spirits shall be brought into such house, building or place, send notice thereof in writing to the said office, specifying therein the quantity and kinds of the spirits so brought in, and the marks of the cask or casks, case or cases containing the same, on pain of forfeiting, for every neglect to give such notice, fifty dollars. And it shall be the duty of the officer to whom such notice shall be given, forthwith thereafter to inspect and take an account of such spirits.
XXX. And be it further enacted, that if any distilled spirits shall be found in the possession of any such dealer, without the proper certificates which ought to accompany the same, it shall be presumptive evidence that the same are liable to forfeiture, and it shall be lawful for any officer of inspection to seize them as forfeited; and if, upon the trial in consequence of such seizure, the owner or claimant of the spirits seized, shall not prove that the same were imported into the United States according to law, or were distilled as mentioned in the twelfth and thirteenth sections of this act, and the duties thereupon paid, or were distilled at one of the stills mentioned in the twentieth section of this act, they shall be adjudged to be forfeited.
XXXI. And be it further enacted, that it shall be lawful for the officers of inspection of each district, at all times in the day time, upon request, to enter into all and every the houses, storehouses, ware-houses, buildings and places, which shall have been entered by the said wholesale dealers in manner aforesaid, and by tasting, guaging or otherwise to take an account of the quantity, kinds and proofs of the said spirits therein contained, and also to take samples thereof, paying for the same the usual price.
XXXII. And be it further enacted, that every such dealer shall keep the several kinds of spirits in his or her entered warehouse, building or place, separate and apart from each other, on pain of forfeiting upon every conviction of neglect one hundred dollars; and shall also, upon request, shew to the officers of inspection of the district wherein he or she is so a dealer, or to any of them, each and every cask, vessel and case in which he or she shall keep any distilled spirits, and the certificates which ought to accompany the same, upon pain of forfeiting every such cask, vessel or case, as shall be shewn, together with the spirits therein contained.
XXXIII. And be it further enacted, that if any person or persons shall rub out or deface any of the marks set upon any cask or case pursuant to the directions of this act, such person or persons shall, for every such offence, forfeit and pay the sum of one hundred dollars.
XXXIV. And be it further enacted, that no cask, barrel, keg, vessel or case, marked as “Old stock,” shall be made use of by any dealer or distiller of spirits, for putting or keeping therein any spirits other than those which were contained therein when so marked, on pain of forfeiting five hundred dollars for every cask, barrel, keg, vessel or case wherein any such other spirits shall be so put or kept: Neither shall any such dealer have or keep any distilled spirits in any such cask, barrel, keg, vessel or case, longer than for the space of one year from the said last day of  next, on pain of forfeiting the said spirits.
XXXV. And be it further enacted, that in case any of the said spirits shall be fraudulently deposited, hid or concealed in any place whatsoever, with intent to evade the duties hereby imposed upon them, they shall be forfeited. And for the better discovery of any such spirits so fraudulently deposited, hid, or concealed, it shall be lawful for any Inspector of the revenue, or of any Judge of any Court of the United States, or either of them, or for any Justice of the peace, upon reasonable cause of suspicion, to be made out to the satisfaction of such Inspector, Judge or Justice, by the oath, or, in the case of a known Quaker, by the affirmation, of any person or persons, by special warrant or warrants under their respective hands and seals, to authorise any of the officers of inspection, by day or night, but if in the night time, in the presence of a constable or other officer of the peace, to enter into all and every such place and places, in which any of the said spirits shall be suspected to be so fraudulently deposited, hid or concealed, and to seize and carry away any of the said spirits which shall be there found, so fraudulently deposited, hid or concealed, as forfeited.
XXXVI. And be it further enacted, That no person shall carry on the business of distilling, rectifying or compounding of spirituous liquors in any cellar, vault, or other place below the surface of the ground; or have or use any pipes, stop cocks, or other communications under ground, for the purpose of conveying spiritous liquors from one back or vessel to another, or from any such back or vessel to its still, or to any other place, on pain of forfeiting for every such place, below the surface of the ground in which the said business shall be carried on the sum of five hundred dollars, and for every such pipe, stop-cock, or other communication under ground, the sum of two hundred and fifty dollars. And in case the said person shall carry on the said business in any such place below the surface of the ground, or shall have or use any such communication under ground, it shall be lawful for any inspector of the revenue, or Judge of any court of the United States, or Judge of any court of a particular State, or Justice of the Peace, upon reasonable cause of suspicion to be made out to the satisfaction of such inspector, judge or justice, by oath or affirmation of any person or persons, by special warrant under his or either of their respective hands and seals, to authorise any of the officers of inspection, by day or night; but if in the night, in the presence of a constable or other officer of the peace, to enter into all and every such place or places after request first made, and the cause declared, therein to search and examine for the same, and for that purpose to break the ground, wall, partition or other place; and upon finding such cellar, vault, or other building, or place below the surface of the ground, or such pipe, stop-cock, or other communication under ground, to destroy the same, and to seize such spirituous liquors as may be found below the surface of the ground, or which shall have been conveyed through such pipe, stop-cock, or other communication, which warrant or warrants may be lawfully executed by such officer accordingly. Provided that nothing herein contained shall be construed to authorise any inspector of the revenue to issue any warrant to himself, or upon his own oath, to any other officer. And provided further, That if upon such search, no place below the surface of the ground, nor any such pipe, stop-cock, or other communication be found, the said officer shall make good the ground, wall, partition, or other place so broken up as aforesaid, together with such reasonable damages as shall be adjudged by two neighboring justices of the peace, or the party or parties injured may bring his, her or their action against such officer of inspection, for the damages so sustained, which damages in either case, shall be paid out of the revenue arising from this act.
XXXVII. And be it further enacted,
   
   The first part of this section seems to be free from any solid objection. It will be constantly the interest of importers (except with a view to smuggling) to bring spirits in large casks. But the object of the latter part will not be without difficulty. It is however, submitted. Perhaps, if the restriction to casks of one hundred gallons, should appear improper, it may be limited to a less size, yet such an one as will be less apt to elude the vigilance of the officers, than the smaller dimensions now in use. The restriction would certainly add materially to the security of the revenue.

 That after the last day of  next, no spirituous liquors, except gin in cases, shall be brought from any foreign port or place in any other way than in casks capable each of containing one hundred gallons at the least, on pain of forfeiture of the said spirits, and of the ship or vessel in which they shall be brought. Provided always, That nothing in this act contained, shall be construed to forfeit any spirits for being imported or brought into the United States, in other casks or vessels than as aforesaid, or the ship or vessel in which they shall be brought, if such spirits shall be for the use of the seamen on board such ship or vessel, and shall not exceed the quantity of  gallons for each such seaman.
XXXVIII. And be it further enacted, That in every case in which any of the said spirits shall be forfeited by virtue of this act, the casks, vessels and cases, containing the same, shall also be forfeited.

XXXIX. And be it further enacted, That every dealer by wholesale, or distiller of spirits, on which the duty is hereby charged by the gallon, shall keep or cause to be kept, an exact account of all the said spirits which he or she shall sell, send out or distill, distinguishing their several kinds and proofs; and shall every day make a just and true entry in a book or on a paper, to be kept for that purpose, of the quantities and particulars of the said spirits by him or her sold, sent out or distilled, on the preceding day, specifying the marks of the several casks in which they shall be so sold or sent out; and the person to whom, and for whose use they shall be so sold or sent out: which said books and papers shall be prepared for the making such entries and shall be delivered upon demand to the said dealers and distillers, by the inspectors of the revenue of the several districts, or by such person or persons as they shall respectively for that purpose appoint, and shall be severally returned or delivered at the end of each year, or when the same shall be respectively filled up, which shall first happen to the proper officers of inspection; and the truth of the entries made therein shall be verified upon the oath, or in the case of a known quaker, the affirmation of the person by whom those entries shall have been made; and as often as the said books and papers shall be so returned, other books and papers shall be furnished upon like demand by the proper officers of inspection, to the said dealers and distillers respectively. And the said books and papers shall from time to time while in the possession of the said dealers and distillers, lie open for the inspection of, and upon request shall be shewn to the proper officers of inspection, under whose survey the said dealers and distillers shall respectively be, who may take such minutes, memorandums, or transcripts therefrom as they may think fit. And if any such dealer or distiller shall neglect or refuse to keep such book or books, paper or papers, or to make such entries therein, or to shew the same upon request to the proper officer of inspection, or not return the same according to the directions of this act, he or she shall forfeit for every such refusal or neglect, the sum of one hundred dollars.
And as a compensation to the said dealers for their aid in the execution of this act:
XL. Be it further enacted, That for every quantity of the said spirits not exceeding one hundred and twenty gallons, which shall be sold by any such dealer, in one day, to one person or copartnership, in the casks or cases in which the same shall have been imported, after the said last day of  next, or delivered out of any distillery (in respect to which the duty hereby imposed is rated by the gallon) and distilled after the said day, and of the bringing of which into his or her entered store-house, building or other place, he or she shall give due notice according to the directions of this act, to the proper officer of inspection, and for which he or she shall have produced to the said officer the proper certificates corresponding therewith, the said dealer shall be entitled to an allowance of one per cent per gallon, which allowance shall be estimated by the inspector of the revenue of each district, according to the evidence of the entries in the books and papers kept and returned according to the next preceding section of this act, confirmed as to the production of the proper certificates, by the certificate of the officer to whom they shall have been produced, and shall also be paid by such inspector, according to such rules as shall be precribed in that behalf, by the Secretary of the Treasury, which said inspector shall be furnished with money for such payment out of the product of the duties imposed by this act. Provided always, That if more than one delivery shall be entered as made to one person or copartnership in one day, the same shall be deemed but one delivery and one quantity.
XLI. And be it further enacted, That the several kinds of proof herein before specified, shall in marking the casks, vessels and cases containing any distilled spirits be designated, corresponding with the order in which they are mentioned by the words—First Proof—Second Proof—Third Proof—Fourth Proof—Fifth Proof—Sixth Proof: which words may be expressed by their respective initials. And that it be the duty of the Secretary of the Treasury, to provide and furnish to the officers of Inspection and of the Customs, proper instruments for ascertaining the said several proofs.
And to the end that wanton and oppressive seizures may be effectually restrained, and that the owners and importers of spirits, may suffer no improper damage or burthen;
XLII. Be it further enacted, That in any prosecution or action which may be brought against any Inspector or other officer of Inspection for any seizure by him made, it shall be necessary for such Inspector or Officer to justify himself by making it appear, that there was probable cause for making the said seizure, upon which, and not otherwise, a verdict shall pass in his favor. And in every such action or prosecution, or in any action or prosecution which may be brought against such inspector or other officer, for irregular or improper conduct in the execution of his duty, the trial shall be by jury. And in any action for a seizure, in which a verdict shall pass for such inspector, the jury shall nevertheless assess reasonable damages for any prejudice or waste (according to the true amount in value thereof) which shall be shewn by good proof to have happened to the spirits seized, in consequence of such seizure, and also for the detention of the same, at the rate of six per cent. per annum, on the true value of the said spirits, at the time of such seizure, from that time to the time of restoration thereof, which shall be paid out of the treasury of the United States; provided that no damages shall be assessed when the seizure was made for want of the proper certificate or certificates or by reason of a refusal to shew any officer of inspection upon his request the spirits in any entered house, or other building or place.
XLIII. And be it further enacted, That if any inspector or other officer of inspection in any criminal prosecution against him shall be convicted of oppression or extortion in the execution of his office, he shall be fined or imprisoned or both at the discretion of the court, and shall also forfeit his office, unless the judge who shall try the cause shall certify that he was dissatisfied with the verdict.
XLIV. And be it further enacted, That no fee shall be taken for any certificate to be issued or granted pursuant to this act.
XLV. And be it further enacted, That if any of the said inspectors or other officers of inspection, shall neglect to perform any of the duties hereby enjoined upon them respectively according to the true intent and meaning of this act, whereby any person or persons shall be injured or suffer damage, such person or persons shall, and may have an action founded upon this act against such inspector or other officers, and shall recover full damages for the same, together with costs of suit.
To the intent nevertheless, that the officers to be appointed by virtue of this act who may have undesignedly erred in the execution of their respective offices, may be enabled by offering timely and sufficient amends to the party aggrieved, thereby to avoid unnecessary expence and trouble;
XLVI. Be it further enacted, That it shall be lawful for any inspector or officer of inspection or other person acting in aid of the one or the other, at any time before an action shall be commenced against him or them to tender amends to the person or persons aggrieved, or to his her or their agent or attorney, and in case such amends are not accepted, to plead such tender in bar to any action which may be brought against him or them, together with the plea of not guilty, and any other plea or pleas with leave of the court in which such action shall be depending. And if upon issue joined thereon the jury shall find the amends so tendered to have been sufficient, then they shall give a verdict for the defendant or defendants. And in such case, or in case the plaintiff or plaintiffs shall become nonsuited, or shall discontinue such action, or in case judgment shall be given for the defendant or defendants upon demurrer, then the defendant or defendants shall be intitled to, and shall recover costs of suit: But if upon issue so joined, the jury shall find that no, or insufficient amends were tendered, then they shall find a verdict for the plaintiff or plaintiffs and such damages as shall be reasonable.
XLVII. And be it further enacted, That any action or suit to be brought against any person or persons for any thing by him or them done, as in pursuance of this act, shall be commenced within three months next after the matter or thing done, and shall be laid in the proper county in which the cause of action shall have arisen, and the defendant or defendants in any such action or suit may plead the general issue, and on the trial thereof give this act, and the special matter in evidence. And if a verdict shall pass for the defendant or defendants, or the plaintiff or plaintiffs become nonsuited, or discontinue his, her or their action or prosecution, or judgment shall be given against such plaintiff or plaintiffs upon demurrer or otherwise, then such defendant or defendants shall have costs awarded to him, her or them, against such plaintiff or plaintiffs.
And in order that persons who may have incurred any of the penalties of this act without wilful negligence or intention of fraud, may be relieved from such penalties;

XLVIII. Be it further enacted,
   
   A discretionary power to remit or mitigate penalties in laws of this nature is indispensable. It is peculiarly so in the commencement. Heavy penalties are frequently incurred through inadvertence, misconstruction or want of information. Instances of this kind have happened under the existing system. The discretion however which is proposed to be given in the outset, is to be abridged at the expiration of a period which will allow sufficient time for persons to become acquainted with the law.

 That it shall be lawful for the judge of the district court, of the district within which such penalty or forfeiture shall have been incurred, upon petition of the party who shall have incurred the same to inquire in a summary manner into the circumstances of the case, first causing reasonable notice to be given to the person or persons claiming such penalty or forfeiture, and to the Attorney-General of such district, to the end that each may have an opportunity of shewing cause against the mitigation or remission thereof; and if upon such enquiry it shall appear to the said judge that such penalty or forfeiture was incurred without wilful negligence, or any design or intention of fraud, it shall be lawful for him to remit the same, and to cause any spirits which may have been seized, to be restored to the proprietor or proprietors upon such terms and conditions as shall appear to him reasonable. And the decision of the judge, if the terms and conditions prescribed by him be complied with, shall be conclusive to the parties. Provided, That such penalty, or the value of the spirits forfeited, does not exceed five hundred dollars: But if the amount of such penalty or forfeiture exceed five hundred dollars, the person or persons claiming the same, may, within three days after such decision shall be pronounced, appeal from the same to the supreme court of the United States, which court shall summarily hear the parties, and either confirm or reverse the decision of the district judge, as shall appear to them proper. Provided always, That after the last day of May, in the year one thousand seven hundred and ninety one, such remission shall in no case exceed one half the penalty, or one half the spirits forfeited, or the value thereof.
XLIX. And be it further enacted, That all penalties and forfeitures incurred by virtue of this act, shall be for the benefit of the person or persons who shall make a seizure, or who shall first discover the matter or thing, whereby the same shall have been incurred, and if other than the inspector of the revenue shall give information thereof to such inspector or inspectors, reserving thereout for the United States the amount of the duties payable on the spirits, in respect to which, such penalty or forfeiture may have been incurred. And such penalty and forfeiture shall be recoverable with costs of suit by action of debt, in the name of the person or persons intitled thereto, or by information in the name of the United States of America. And it shall be the duty of the Attorney-General of the district, wherein any such penalty or forfeiture may have been incurred upon application to him, to institute or bring such information accordingly. Provided always that no officer of inspection, other than chief officer or officers of a district shall be entitled to the benefit of any forfeiture unless notice of the seizure by him made, shall be by him given within twelve hours next after such seizure to the said chief officer or officers. But in such case the United States shall have the entire benefit of such seizure.
L. And be it further enacted, That if any person or persons shall counterfeit, or forge, or cause to be counterfeited or forged any of the certificates herein before directed to be given, or shall knowingly or willingly accept or receive any false or untrue certificate with any of the said spirits, or shall fraudulently alter or erase any such certificate after the same shall be given, or knowingly or willingly publish or make use of such certificate so counterfeited, forged, false, untrue, altered or erased, every person or persons so offending, shall for each and every offence, severally forfeit and pay the sum of one thousand dollars.
LI. And be it further enacted, That any person or persons that shall be convicted, of wilfully taking a false oath or affirmation, in any of the cases in which oaths or affirmations are required to be taken by virtue of this act, shall be liable to the pains and penalties to which persons are liable for wilful and corrupt perjury.
LII. And be it further enacted, that if any person or persons shall give or offer to give any bribe, recompence or reward whatsoever, to any inspector or inspectors of the revenue, in order to corrupt, persuade or prevail upon such officer, either to do any act or acts contrary to his duty in the execution of this act, or to neglect or omit to do any act or thing which he ought to do in execution of this act, or to connive at, or to conceal any fraud or frauds relating to the duties hereby imposed on any of the said spirits, or not to discover the same, every such person or persons shall for such offence, whether the same offer or proposal be accepted or not, forfeit and pay the sum of one thousand dollars.
LIII. And be it further enacted, That if any person or persons shall assault, resist, oppose, molest, obstruct or hinder any inspector in the execution of this act, or of any of the powers or authorities hereby vested in him, or shall forcibly rescue or cause to be rescued any of the said spirits, after the same shall have been seized by any such inspector or officer, or shall attempt or endeavor so to do, all and every person and persons so offending, shall for every such offence, for which no other penalty is particularly provided by this act, forfeit and pay the sum of five hundred dollars.
LIV. And be it further enacted, That if any such inspector or officer, shall enter into any collusion with any person or persons for violating or evading any of the provisions of this act, or the duties hereby imposed, or shall fraudulently concur in the delivery of any of the said spirits, out of any house, building or place, wherein the same are deposited without payment, or security for the payment of the duties thereupon, or shall falsely or fraudulently mark any cask, case or vessel, contrary to any of the said provisions, such inspector or officer shall for every such offence forfeit the sum of one thousand dollars, and upon conviction of any of the said offences, shall forfeit his office and shall be disqualified for holding any other office under the United States.
LV. And be it further enacted, that it shall be lawful for the Inspectors of the revenue, and when requested by any such dealer, they are hereby required to provide blank certificates, in such form as shall be directed by the Secretary of the Treasury, and in the cases in which certificates are hereby directed to be issued or granted by the said dealers, to furnish them therewith the blanks in which certificates shall be filled up by such dealers, according to the nature and truth of each particular case, subject to the penalty heretofore declared for granting or using false or untrue certificates. And every such dealer shall from time to time, when thereunto requested, account with such Inspectors respectively, for the number of certificates received by him, and for the disposition of such of them as may have been disposed of, and shall produce and shew the residue thereof to the said Inspector, and shall pay for every certificate for which he cannot satisfactorily account, the sum of fifty cents.
LVI. And be it further enacted, that in every case in which an oath or affirmation is required by virtue of this act, it shall be lawful for the Inspectors of the revenue, or any of them, or their lawful deputy, or the lawful deputy of one of them where not more than one in a district, to administer and take such oath or affirmation. And that wherever there are more than one Inspector for one district, a majority of them may execute all and any of the powers and authorities hereby vested in the Inspectors of the revenue: Provided, that this shall not be construed to make a majority necessary in any case in which, according to the nature of the appointment or service, and the true intent of this act, the authority is or ought to be several.
And for the encouragement of the export trade of the United States:
LVII. Be it further enacted, that if any of the said spirits (whereupon any of the duties imposed by this act shall have been paid or secured to be paid) shall after the last day of  next, be exported from the United States to any foreign port or place, there shall be an allowance to the exporter or exporters thereof, by way of drawback, equal to the duties thereupon, according to the rates in each case by this act imposed, deducting therefrom one cent per gallon, and adding to the allowance upon spirits distilled within the United States from molasses, which shall be so exported, two cents and an half cent per gallon, as an equivalent for the duty laid upon molasses by the said act for laying a duty on goods, wares and merchandizes imported into the United States: Provided always, that the said allowance shall not be made unless the said exporter or exporters shall observe the regulations hereinafter prescribed: And provided further, that nothing herein contained shall be construed to alter the provisions in the said former act, concerning drawbacks or allowances, in nature thereof, upon spirits imported prior to the said last day of  last.
LVIII. And be it further enacted, that in order to entitle the said exporter or exporters to the benefit of the said allowance, he, she or they, shall previous to putting or lading any of the said spirits on board of any ship or vessel for exportation, give twenty-four hours notice at the least, to the proper officer of inspection of the port from which the said spirits shall be intended to be exported, of his, her or their intention to export the same, and of the number of casks and cases, or either of them, containing the said spirits so intended to be exported, and of the respective marks thereof, and of the place or places where the said spirits shall be then deposited, and of the place to which, and ship or vessel in which they shall be so intended to be exported. Whereupon it shall be the duty of the said officer to inspect, by himself or deputy, the casks and cases so noticed for exportation, and the quantities, kinds and proofs of the spirits therein, together with the certificates which ought to accompany the same according to the directions of this act, which shall be produced to him for that purpose; and if he shall find that the said casks and cases have the proper marks according to the directions of this act; and that the spirits therein correspond with the said certificates, he shall thereupon brand each cask or case with the word “Exportation;” and the said spirits shall, after such inspection, be laden on board the same ship or vessel of which notice shall have been given, and in the presence of the same officer who shall have examined the same, and whose duty it shall be to attend for that purpose. And after the said spirits shall be laden on board such ship or vessel, the certificates aforesaid shall be delivered to the said officer, who shall certify to the Collector of the said port the amount and particulars of the spirits so exported, and shall also deliver the said certificates which shall have been by him received to the said collector, which shall be a voucher to him, for payment of the said allowance.
Provided nevertheless, and be it further enacted, That the said allowance shall not be made, unless the said exporter or exporters shall make oath, or if a known Quaker, affirmation, that the said spirits so noticed for exportation, and laden on board such ship or vessel, are truly intended to be exported to the place whereof notice shall have been given, and are not intended to be relanded within the United States; and that he or she doth verily believe that the duties thereupon charged by this act, have been duly paid; and shall also give bond to the collector, with two sureties, one of whom shall be the master, or other person having the command or charge of the ship or vessel in which the said spirits shall be intended to be exported; the other, such sufficient person as shall be approved by the said collector, in the full value in the judgment of such collector, of the said spirits so intended to be exported, with condition that the said spirits (the dangers of the seas and enemies excepted) shall be really and truly exported to, and landed in such ports and places without the limits of the United States, according to the late treaty of peace with Great-Britain, as shall be specified in such bond; and that the said spirits shall not be unshipped from on board of the said ship or vessel, whereupon the same shall have been laden for exportation, within the said limits, or any ports or harbors of the United States, or relanded in any other part of the same (shipwreck or other unavoidable accident excepted.)
Provided also, and be it further enacted, that the said allowance shall not be paid until six months after the said spirits shall have been so exported.
LIX. And be it further enacted, That if any of the said spirits, after the same shall have been shipped for exportation, shall be unshipped for any purpose whatever, either within the limits of any part of the United States, or within four leagues of the coast thereof, or shall be relanded within the United States, from on board the ship or vessel wherein the same shall have been laden for exportation, (unless in case of necessity or distress to save the ship and goods from perishing, which shall be immediately made known to the principal officer of the customs, residing at the port nearest to which such ship or vessel shall be at the time such necessity or distress shall arise) then not only the spirits so unshipped, together with the casks and cases containing the same, but also the ship or vessel in or on board which the same shall have been so shipped or laden, together with her guns, furniture, ammunition, tackle and apparel; and also the ship, vessel or boat into which the said spirits shall be unshipped or put, after the unshipping thereof, together with her guns, furniture, ammunition, tackle and apparel, shall be forfeited, and may be seized by any officer of the customs, or of inspection.
LX. And be it further enacted, That the said allowance shall not be made when the said spirits shall be exported in any other than a ship or vessel of the burthen of  tons and upwards, to be ascertained to the satisfaction of the collector of the port from which the same shall be intended to be exported.
LXI. And be it further enacted, That the bonds to be given as aforesaid, shall and may be discharged by producing within one year from the respective dates thereof (if the delivery of the spirits in respect to which the same shall have been given, be at any place where a consul or other agent of the United States resides) a certificate of such consul or agent, and if there be no such consul or agent, then a certificate of any two known and reputable American merchants residing at the said place, and if there be not two such merchants residing at the said place, then a certificate of any other two reputable merchants, testifying the delivery of the said spirits, at the said place, which certificate shall in each case be confirmed by the oath or affirmation of the master and mate or other like officer of the vessel in which the said spirits shall have been exported; and when such certificate shall be from any other than a consul or agent, or merchants of the United States, it shall be a part of the said oath or affirmation, that there were not upon diligent enquiry to be found two merchants of the United States at the said place. Provided always, that in the case of death, the oath or affirmation of the party dying, shall not be deemed necessary: And provided further, that the said oath or affirmation, taken before the chief civil magistrate of the place of the said delivery, and certified under his hand and seal, shall be of the same validity as if taken before a person qualified to administer oaths within the United States: or such bonds shall and may be discharged upon proof that the spirits so exported, were taken by enemies or perished in the sea, or destroyed by fire; the examination and proof of the same being left to the judgment of the collector of the customs, naval officer, and chief officer of inspection, or any two of them, of the place from which such spirits shall have been exported.
LXII. And be it further enacted, That the prosecution for all fines, penalties and forfeitures incurred by force of this act, and for all duties payable in virtue thereof, and which shall not be duly paid, shall and may be had before any justice of the peace or court of any state of competent jurisdiction, or court of the United States, of or within the state or district, in which the cause of action shall arise, with an appeal as in other cases: Provided, that where the cause of action shall exceed in value fifty dollars, the same shall not be cognisable before a justice of the peace only.
LXIII. And be it further enacted, That this act shall commence and take effect as to all matters therein contained, in respect to which no special commencement is hereby provided (except as to the appointment of officers and regulation of the districts) from and immediately after the last day of  next.
